Citation Nr: 0715985	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-44 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine with facet disease, L5-S1, with sciatica of 
the left leg. 

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2005, the veteran had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for degenerative changes 
of the lumbar spine with facet disease, L5-S1, with sciatica 
of the left leg.  At a March 2005 hearing, the veteran stated 
that he injured his back in March 1973 while lifting and 
moving heavy parts for aircraft repair and heard a sudden 
sharp pain and a pop.  He indicated that he sought treatment 
immediately at Reese Air Force Base, was seen at least six 
times for his back from March to June 1973, and placed on 
restricted duty for at least three weeks.  

At the March 2005 hearing, the veteran also testified that 
his service-connected knee disabilities have contributed to 
his back pain.  The Board notes that the veteran is service-
connected for osteoarthritis of the right and left knees.  
However, the veteran did not receive notice of the 
information and medical or lay evidence necessary to 
substantiate a secondary service connection claim.  See 38 
U.S.C.A.    § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service medical records show a finding of low back pain in 
April 1973.  X-rays were normal and showed mild scoliosis, 
deviated to the right.  Upon separation, the veteran's spine 
was normal.  VA treatment records from 2002 onwards show 
chronic low back pain and sciatica.  In light of the 
veteran's in-service complaints, his report of ongoing back 
problems since service, and the recent treatment for back 
problems, the Board finds that a VA examination is warranted 
to clarify the etiology of his current back disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and medical or lay evidence 
necessary to substantiate a secondary 
service connection claim.  See 38 U.S.C.A.       
§ 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  Schedule the veteran for a VA 
examination.  The examiner should review 
the veteran's claims folder, noting the 
veteran's appellate contentions, pertinent 
service medical records and post-service 
medical records.  All tests deemed 
necessary should be accomplished.  The 
examiner should provide a diagnosis for 
the back disability and opine as to 
whether it is at least as likely as not 
that such disorder was incurred in or 
aggravated by the veteran's period of 
active service.  The examiner should also 
indicate if the current back disability is 
related to the service-connected knee 
disabilities.  Additionally, the examiner 
should comment on the impact, if any, of 
the June 1990 job-related injury, noted 
while the veteran was employed at the 
United States Postal service. 

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The rationale for any conclusion reached 
must be provided.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC), which includes the provisions 
of 38 C.F.R. § 3.310 and a discussion of 
whether the current back disability is 
related to the service-connected knee 
disabilities.  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



